DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardouin (US 2015/0161768 A1).
With respect to independent claim 1, Ardouin teaches in Figs. 2 and 4 an image processing device comprising: 
a memory 1740 storing computer programs; and 
at least a processor 1720 configured to run the computer program to perform: calculating a solar radiation spectrum in a certain region on a ground surface 204 in Fig. 2, based on an observation image of the region, a component of a solar radiation spectrum in the region as disclosed in paragraph [0082], and a spectrum of a pure substance estimated in the region as disclosed in paragraphs [0115 – 0116]; and 
converting stop 416 in Fig. 4 the observation image, based on the calculated solar radiation spectrum,
wherein the solar radiation spectrum comprises a spectrum of solar light with which the ground surface is irradiated as shown in Fig. 2, and wherein the spectrum of the pure substance comprises a spectrum of at least one constituent element present as disclosed in paragraphs [0115 – 0116] on the ground surface.
With respect to independent claim 9, as discussed above in the rejection justification to claim 1, Ardouin teaches an image processing method comprising: calculating a solar radiation spectrum in a certain region on a ground surface, based on an observation image of the region, a component of a solar radiation spectrum in the region, and a spectrum of a pure substance estimated in the region; and converting the observation image, based on the calculated solar radiation spectrum, wherein the solar radiation spectrum comprises a spectrum of solar light with which the ground surface is irradiated, and wherein the spectrum of the pure substance comprises a spectrum of at least one constituent element present on the ground surface.
With respect to dependent claims 2 and 10, Ardouin teaches the at least a processor further configured to perform: extracting step 408, from the observation image, a specific region in which solar radiation is less blocked see Fig. 2; and estimating step 412 a spectrum of the pure substance by use of the observation image of the extracted specific region, wherein the at least a processor calculates the solar radiation spectrum, based on the observation image in Fig. 5A, a component of the solar radiation spectrum as discussed above, and the estimated spectrum of the pure substance in Fig. 6 .
With respect to dependent claims 3 and 11, Ardouin teaches in paragraph [0082] wherein the at least a processor calculates a spectrum of the pure substance by solving an optimization problem for minimizing an error in a predetermined model.
With respect to dependent claims 4 and 12, Ardouin teaches in paragraph [0100] wherein the at least a processor calculates a component of the solar radiation spectrum, based on a zenith angle of the sun in the region.
With respect to dependent claims 5 and 13, as discussed above Ardouin teaches wherein the at least a processor selects at least a part of a spectrum of the pure substance depending on a location of the region see Fig. 6.
With respect to dependent claim 6, Ardouin teaches in paragraph [0078] wherein the at least a processor selects at least a part of a spectrum of the pure substance, based on a classification of the region depending on a ground covering object.
With respect to dependent claims 7 and 15, Ardouin teaches in paragraph [0092] wherein the at least a processor reads out at least a part of a spectrum of the pure substance from a storage see paragraph [0024].
With respect to dependent claims 8 and 16, Ardouin teaches wherein the observation image includes a plurality of pixels as disclosed in paragraph [0026], and the at least a processor calculates the solar radiation spectrum for each of the plurality of pixels by use of a common value between a component of the solar radiation spectrum and a spectrum of the pure substance for the plurality of pixels as disclosed in paragraph [0027].
With respect to independent claim 17, as discussed above in the rejection justification to claim 1 Ardouin teaches an non-transitory recording medium recording a program causing a computer to execute: processing of calculating a solar radiation spectrum in a certain region on a ground surface, based on an observation image of the region, a component of a solar radiation spectrum in the region, and a spectrum of a pure substance estimated in the region; and processing of converting the observation image, based on the calculated solar radiation spectrum, wherein the solar radiation spectrum comprises a spectrum of solar light with which the ground surface is irradiated, and wherein the spectrum of the pure substance comprises a spectrum of at least one constituent element present on the ground surface.
With respect to dependent claim 18, as discuss above Ardouin teaches in Fig. 2 processing of extracting, from the observation image, a specific region in which solar radiation is less blocked; and processing of estimating a spectrum of the pure substance by use of the observation image of the extracted specific region, wherein, in the processing of calculating, the computer is caused to calculate the solar radiation spectrum, based on the observation image, a component of the solar radiation spectrum, and the estimated spectrum of the pure substance.
With respect to dependent claim 19, as discussed above Ardouin teaches the program further causing the computer to, in the processing of calculating, calculate a spectrum of the pure substance by solving an optimization problem for minimizing an error in a predetermined model.
With respect to dependent claim 20, as discussed above Ardouin teaches the program further causing the computer to, in the processing of calculating, calculate a component of the solar radiation spectrum, based on a zenith angle of the sun in the region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884